           Case 4:19-cv-00141-JAJ-SBJ Document 1 Filed 05/07/19 Page 1 of 15



                        UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

JENNIFER JOHANSEN by and through                )
her guardians, John and Kendra Johansen         )
                                                )
                        Plaintiff,              )
                                                )               Case No. 4:19-cv-141
v.                                              )
                                                )       COMPLAINT FOR DECLARATORY
JERRY FOXHOVEN, in his official                 )       JUDGMENT AND INJUNCTIVE
capacity as Director of the Iowa                )       RELIEF
Department of Human Services,                   )
                                                )
                       Defendant.               )


                             I.      PRELIMINARY STATEMENT

           1.    Plaintiff Jennifer Johansen (“Jennifer”) by and through her guardians, John and

Kendra Johansen, brings this complaint seeking declaratory and injunctive relief compelling the

Director of the Iowa Department of Human Services (“DHS”) to fully fund the cost of skilled

nursing care so Jennifer can remain in her home and in the community, as required by the

Americans with Disabilities Act and Section 504 of the Rehabilitation Act.

           2.   Jennifer is a medically fragile 32-year-old. Jennifer is eligible for medical

assistance under the Medicaid program. Part of Jennifer’s Medicaid services are delivered through

the Health Insurance Premium Payment Program (hereafter “HIPP”). HIPP reimburses the cost of

Jennifer’s private health insurance. Despite HIPP, Jennifer receives a majority of her services

through the Intellectual Disability Waiver (the “Waiver”).

           3.   Jennifer requires assistance with all activities of daily living. She cannot walk, talk,

eat unassisted, or bathe herself. Jenifer cannot move from one place to another without a caregiver




#3067891
       Case 4:19-cv-00141-JAJ-SBJ Document 1 Filed 05/07/19 Page 2 of 15



physically transferring her. Jennifer has a tracheostomy which helps her breathe and she regularly

experiences seizures.

       4.      Even with these challenges, Jennifer enjoys walks in her neighborhood, listening to

music, and looking at picture books.

       5.      Due to Jennifer’s significant disabilities, she requires one-on-one skilled nursing

care 24 hours-per-day.

       6.      For most of her life, Jennifer received approximately 16 hours of in-home, skilled

nursing services, with her parents covering the remaining eight hours.

       7.      Skilled nurses were qualified to manage Jennifer’s significant medical needs, which

included managing a feeding tube and tracheostomy, and responding to her seizures.

       8.      The Waiver only covers 10 hours of nursing services per week, with Medicaid

providing another 10 hours.

       9.      The Johansen’s private Blue Cross Blue Shield insurance policy does not cover any

nursing services. Due to these limitations, Jennifer received the vast majority of her services

through an Exception to Policy (“ETP”) from the Iowa Department of Human Services which

authorized services in excess of statutory waiver limits.

       10.     In January 2018, Jennifer’s home nursing provider (“Provider”) changed its policy

and stopped providing home nursing care through a Waiver service called Supported Community

Living (“SCL”).

       11.     The Provider that made this decision told the Johansens that the decision was made

for financial reasons.

       12.     Due to the Provider refusing to provide Jennifer’s services, in February and again

in April 2018, DHS authorized a more limited number of nursing care through a service called



                                                 2
        Case 4:19-cv-00141-JAJ-SBJ Document 1 Filed 05/07/19 Page 3 of 15



Interim Medical Monitoring and Treatment (“IMMT”). However, beginning July 1, 2018, DHS

refused to issue the needed ETP, which left Jennifer without the nursing services she needs.

        13.    Jennifer’s parents and guardians, John and Kendra Johansen, bring this action on

Jennifer’s behalf, seeking declaratory relief, declaring that the State’s reduction of these medically

necessary services to be in violation of the Americans with Disabilities Act of 1990, as amended

(“ADA”), and The Rehabilitation Act of 1973, as amended (“Rehabilitation Act”). Plaintiff also

seeks injunctive relief enjoining the reduction of Jennifer’s nursing services, and to compel the

Court to restore her nursing services to 16 hours a day, 7 days a week.

                             II.     JURISDICTION AND VENUE

        14.    Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. §§ 1331 and 1343.

        15.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) as Plaintiff, and all

decisions affecting Plaintiff were made in Des Moines, Polk County, and all parties and the acts

and omissions complained of below occurred in the State of Iowa.

                                         III.    PARTIES

        16.    Jennifer restates and re-plead paragraphs 1 through 15 as if fully stated herein.

        17.    John and Kendra Johansen are the parents and guardians of Jennifer Johansen and

bring this action in their capacity as co-guardians for Jennifer. The Johansens live in Polk County,

Iowa.

        18.    Jerry Foxhoven is the Director of the Iowa Department of Human Services. He is

sued in his official capacity. DHS is the state agency charged with the administration of the

Medicaid program in Iowa, and the agency which grants ETPs. DHS is a public entity under Title

II of the Americans with Disabilities Act, 42 U.S.C. § 12131, and its implementing regulations 28




                                                  3
       Case 4:19-cv-00141-JAJ-SBJ Document 1 Filed 05/07/19 Page 4 of 15



C.F.R. § 35.104. DHS is also a recipient of federal funding and is therefore subject to Section 504

of the Rehabilitation Act, 29 U.S.C. § 794, and the regulations thereunder.

                                     IV.     LEGAL BACKGROUND

A.     The Americans With Disabilities Act

       19.        Jennifer restates and re-pleads paragraphs 1 through 18 as if fully stated herein.

       20.        ADA, codified at 42 U.S.C. §§ 12101–12181 was enacted for the purpose of the

“elimination of discrimination against individuals with disabilities.” 42 U.S.C. § 12101(b)(1).

       21.        Title II of ADA prohibits discrimination against individuals with disabilities by

public entities, including state and local governments, their departments, and agencies. 42 U.S.C.

§§ 12131, 12132. “[N]o qualified individual with a disability shall, by reason of such disability,

be excluded from participation in or be denied the benefits of the services, programs, or activities

of a public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132; 28

C.F.R. §§ 35.130(b)(1)(iv), 35.130(b)(7), 35.130(b)(8), and 35.130(d).

       22.        ADA requires services, programs, and activities of state and local governments to

be administered in “the most integrated setting appropriate to the needs of qualified individuals

with disabilities.” 28 C.F.R. § 35.130(d).

       23.        The “most integrated setting” means one that “enables individuals with disabilities

to interact with nondisabled persons to the fullest extent possible . . . ” 28 C.F.R. § 35, App. B

(2010). See also, Statement of the Department of Justice on Enforcement of the Integration

Mandate      of    Title   II   of     the   ADA    and   Olmstead     v.   L.   C.,   available       at:

http://www.ada.gov/olmstead/q&a_olmstead.htm (hereinafter “DOJ Olmstead Guidance”).




                                                    4
       Case 4:19-cv-00141-JAJ-SBJ Document 1 Filed 05/07/19 Page 5 of 15



       24.     The Supreme Court has interpreted the ADA’s integration mandate and held that

Title II prohibits unjustified segregation of people with disabilities. Olmstead v. L.C., 527 U. S.

581, 600 (1999).

       25.     In Olmstead, the Court emphasized that unjustified isolation of individuals with

disabilities “perpetuates unwarranted assumptions that persons so isolated are incapable or

unworthy of participating in community life” and that it “severely diminishes the everyday life

activities of individuals including family relations, social contacts, work options, economic

independence, educational advancement and cultural enrichment.” Id. at 600–01. The Court

concluded that Title II requires public entities to offer services in the most integrated setting

possible, including shifting programs and services from segregated to integrated settings, unless

such a shift would result in a fundamental alteration of their service system. Id. at 607.

       26.     The United States Department of Justice has issued interpretive guidance on

enforcement of Title II and Olmstead which explains that a

       public entity may violate the ADA’s integration mandate when it: (1)
       directly or indirectly operates facilities and/or programs that segregate
       individuals with disabilities; (2) finances the segregation of individuals with
       disabilities in private facilities and/or (3) through its planning, service
       system design, funding choices, or service implementation practices,
       promotes or relies upon the segregation of individuals with disabilities in
       private facilities or programs.

       See DOJ Olmstead Guidance at 3, Question 2.

       27.     Regulations implementing ADA also provide: “A public entity may not, directly or

through contractual or other arrangements, utilize criteria or other methods of administration: (i)

that have the effect of subjecting qualified individuals with disabilities to discrimination on the

basis of disability; [or] (ii) that have the purpose or effect of defeating or substantially impairing




                                                  5
        Case 4:19-cv-00141-JAJ-SBJ Document 1 Filed 05/07/19 Page 6 of 15



accomplishment of the objectives of the entity’s program with respect to individuals with

disabilities . . . ” 28 C.F.R. § 35.130(b)(3).

        28.     ADA regulations further specify that “[a] public entity shall not impose or apply

eligibility criteria that screen out or tend to screen out an individual with a disability or any class

of individuals with disabilities from fully and equally enjoying any service program or activity

unless such criteria can be shown to be necessary for the provision of the service, program, or

activity being offered.” 28 C.F.R. § 35.130(b)(8).

        29.     ADA requires state governments and agencies to make reasonable modifications to

policies, practices, and procedures to avoid discrimination on the basis of disability. 28 C.F.R. §

35.130(b)(7).

B.      Section 504 of the Rehabilitation Act

        30.     Section 504 prohibits discrimination against individuals with disabilities by any

program or activity, including any department or agency of a State government, receiving federal

financial assistance. 29 U.S.C. §§ 794(a) and (b). “No otherwise qualified individual with a

disability . . . shall, solely by reason of her or his disability, be excluded from participation in, be

denied the benefits of, or be subjected to discrimination under any program or activity receiving

Federal financial assistance . . . ” 29 U.S.C. § 794; 45 C.F.R. §§ 84.4(a), 84.4(b)(1)(i), (iv), and

(vii); 84.4(b)(2); 84.52(a)(1), (4), and (5).

        31.     Section 504 prohibits segregation of people with disabilities into institutions and

requires services, programs and activities of state and local governments to be administered in “the

most integrated setting appropriate to the needs of qualified handicapped persons.” 28 C.F.R. §

41.51(d).




                                                   6
       Case 4:19-cv-00141-JAJ-SBJ Document 1 Filed 05/07/19 Page 7 of 15



       32.     Regulations implementing Section 504 also provide: “A recipient [of federal

financial assistance] may not, directly or through contractual or other arrangements, utilize criteria

or other methods of administration: (i) that have the effect of subjecting qualified handicapped

persons to discrimination on the basis of handicap; [or] (ii) that have the purpose or effect of

defeating or substantially impairing accomplishment of the objectives of the entity’s program with

respect to handicapped persons . . . ” 28 C.F.R. § 41.51(b)(3)(i); 45 C.F.R. § 84.4(b)(4).

       33.     Section 504 requires federally funded state governments and agencies to make

reasonable modifications to policies, practices, and procedures to avoid discrimination on the basis

of disability. 29 U.S.C. § 794(a).

                                          V.      FACTS

       34.     Jennifer restates and re-pleads paragraphs 1 through 33 as if fully stated herein.

       35.     Jennifer Johansen (“Jennifer”) is a 32-year-old resident of Polk County, Iowa.

Jennifer lives with her parents, John and Kendra.

       36.     John worked full-time as investigator for the Polk County Attorney’s office until

January 4, 2019.

       37.      Kendra formerly ran her own business, but stopped working when Jennifer lost

most of her necessary nursing hours.

       38.     Jennifer was born with Moebius Syndrome and Dandy Walker Syndrome. Moebius

Syndrome is a rare neurological disorder which affects the sixth and seventh facial nerves,

resulting in weakness or paralysis of these nerves.

       39.     Thus, Jennifer cannot make facial expressions, suck, move her tongue, or talk.




                                                  7
        Case 4:19-cv-00141-JAJ-SBJ Document 1 Filed 05/07/19 Page 8 of 15



        40.     Dandy Walker Syndrome has caused cysts to form on Jennifer’s brain. Jennifer has

had multiple brain surgeries, and has a shunt in the back of her skull. She has had no fewer than

18 shunt related surgeries, with the most recent being in March 2019.

        41.     Jennifer also suffers from other diagnoses which include Ulcerative Colitis, Gastro-

Esophageal Reflux, Scoliosis, Epilepsy, Osteoporosis, and MRSA, a form of infection often

resistant to antibiotics.

        42.     Jennifer cannot walk or talk.

        43.     Jennifer cannot chew food and is fed a pureed liquid diet, and receives medication

and supplemental nutrition through a feeding tube.

        44.     Jennifer cannot use the toilet on her own and requires assistance with transfers to a

commode.

        45.     Jennifer also has a tracheostomy, which helps her breathe.

        46.     Jennifer needs assistance managing and cleaning her tracheostomy. In fact, when

Jennifer is frustrated or upset she sometimes pulls and dislodges her tracheostomy, which requires

a care provider to replace it safely.

        47.     Jennifer can experience a seizure without warning. When Jennifer experiences a

seizure, a care provider must respond to the seizures to keep her safe and stable.

        48.     Because Jennifer cannot talk, she is unable to tell care providers when something

is wrong or when she needs assistance. Jennifer relies upon the skills and expertise of her care

providers to assist with her daily living.

        49.     Jennifer’s primary care physician believes skilled nursing services are necessary

for Jennifer to remain safe and healthy in the community, and any decrease in the level of care

would be detrimental.



                                                  8
       Case 4:19-cv-00141-JAJ-SBJ Document 1 Filed 05/07/19 Page 9 of 15



       50.     Jennifer is occasionally hospitalized for complications related to her disability. Due

to her significant medical needs the hospital provides an overnight “sitter,” ensuring Jennifer is

never left alone. This person can immediately call for help should any medical issue arise.

       51.     Jennifer’s most recent Supports Intensity Scale (SIS) assessment (“Assessment”)

demonstrates that she requires “full physical support” for nearly every activity, and “partial

physical assistance” with the others.

       52.     The Assessment also states “Jennifer needs twenty four hour skilled nursing care

to support her tracheostomy, G-tube, and daily health needs”.

       53.     For most of Jennifer’s life, she has received in-home nursing services 16 hours-per-

day, with her parents providing the remaining eight hours of care.

       54.     Iowa Medicaid provided this care through Medicaid state plan services, the Waiver,

and an ETP to allow Jennifer to receive nursing services in excess of the statutory waiver cap of

10 hours of nursing hours per week. Jennifer’s nursing provider originally provided the nursing

care as SCL, a service allowed under the Waiver.

       55.     For many years, Jennifer’s case manager submitted an ETP request to the DHS

Director, explaining Jennifer’s complex medical needs and why the limited number of services

allowed for under the Waiver would not sufficiently meet Jennifer’s needs.

       56.     Each year the DHS Director issued an approval letter, acknowledging Jennifer’s

need for skilled care and approving services in excess of the statutory limits for the Waiver.

       57.     On January 31, 2018, Jennifer’s nursing provider, UnityPoint Health, informed the

family, that due to business and monetary reasons, it would no longer provide nursing services

through SCL, as the Medicaid reimbursement rate was too low.




                                                 9
      Case 4:19-cv-00141-JAJ-SBJ Document 1 Filed 05/07/19 Page 10 of 15



       58.     John Johansen requested, and was granted, a meeting with DHS Director Jerry

Foxhoven (“Defendant”) on February 19, 2018 to discuss his concerns that Jennifer would no

longer be receiving the nursing care she needed.

       59.     On February 28, 2018 Director Foxhoven issued an ETP for 12 hours-per-day of

Interim Medical Monitoring and Treatment (hereafter “IMMT”) services to be used from March 1

through April 30, 2018. DHS later extended the ETP through June 30, 2018.

       60.     The ETP stated, “It is imperative to utilize the least costly services available to meet

Ms. Johansen’s needs. This includes maximizing the available services under the state plan and

waiver services . . . Please be advised no further exceptions to policy will be considered without a

plan in place to address Ms. Johansen’s ongoing supports needs. Ongoing services approved

through the exception to policy process to support Ms. Johansen is not sustainable.”

       61.     In June 2018, Jennifer’s case manager requested another ETP, explaining

nonskilled care providers are unable to provide the level of skilled care that Jennifer requires, due

to her significant disabilities and medical needs. Alternative in-home nursing providers do not

provide overnight care and have waiting lists for their day services. Jennifer’s case manager called

no fewer than 23 alternative providers.

       62.     Despite the exploration and exhaustion of all available alternatives, on July 6, 2018

Director Foxhoven’s response to the June ETP request approved only eight additional nursing

hours per week and requested that she utilize Consumer Directed Attendant Care, Respite and

Supported Community Living Services. The response went on to say, “it is imperative to utilize

the least costly services available to meet Ms. Johansen’s needs.”

       63.     Jennifer is currently receiving eight hours of nursing services 4–5 days-per-week.

This is far below the necessary 16 hours-per-day she needs.



                                                 10
       Case 4:19-cv-00141-JAJ-SBJ Document 1 Filed 05/07/19 Page 11 of 15



       64.     Kendra suffers from spinal canal stenosis. Her back pain makes it impossible to

move or transfer Jennifer. Kendra receives injections to manage the pain and sees a physical

therapist as needed, but doctors are suggesting surgery is the only option to improve her condition.

During Kendra’s recovery, her ability to care for Jennifer will be limited even further.

       65.     Before John retired, he left for work at 7:00 a.m. every morning after caring for

Jennifer from 11:00 p.m. until 6:00 a.m. John would return home at 4:00 p.m. In the early evening,

John assisted Kendra in taking care of Jennifer and preparing Jennifer’s evening meal.

       66.     After nearly a year, this schedule was not sustainable and John was forced to take

an early retirement from the Polk County Attorney’s Office in order to properly care for Jennifer.

       67.     Kendra’s parents, who are in their 70’s, come to the house at approximately 6:00

p.m. when John goes to bed. Jennifer’s 75-year-old grandfather handles all transfers while John is

sleeping.

       68.     From 6:00 p.m. to 11:00 p.m. every night, Jennifer requires multiple types of care

to keep her healthy. This includes flushing her feeding tube with water to provide supplemental

hydration, crushing of medications and mixing with water, then administering medications via the

feeding tube, responding to any seizure activity and multiple transfers to use the toilet.

       69.     John wakes at approximately 11:00 p.m. to allow Kendra time to sleep. Kendra’s

parents then return to their own home. From approximately 11:00 p.m. until 6:00 a.m., John

provides the necessary care and supervision for Jennifer. This care includes evaluation of her

tracheostomy, flushing of her feeding tube, and administration of medications.

       70.     On days Jennifer has approved nursing care, the nurse arrives at approximately 7:00

a.m. and stays until 3:00 p.m. John and Kendra use this time to run errands, attend appointments,

and catch up on much needed sleep and time together.



                                                 11
        Case 4:19-cv-00141-JAJ-SBJ Document 1 Filed 05/07/19 Page 12 of 15



        71.    The use of Jennifer’s parents as unpaid natural support is not sustainable.

        72.    In an effort to provide the Johansen family some relief for a short period of time,

the Polk County Board of Supervisors approved 186 hours of nursing monthly from October 1,

2018 through September 30, 2019.

        73.    Between the services provided through Medicaid, the Waiver, and Polk County,

Jennifer is approved for 265 units a month, or slightly fewer than nine hours per day. This is far

short of the necessary 16 hours of in-home services Jennifer needs.

        74.    Jennifer and her family want Jennifer to stay at home and receive the care she needs

to remain part of her community.

        75.    Left with few options, Jennifer’s case manager explored the possibility of a nursing

home.

        76.    Of the 35 nursing homes Jennifer’s case manager contacted, most stated they are

unable to provide care for an individual with a tracheostomy.

        77.    Not one nursing home that Jennifer’s case manager contacted could guarantee

Jennifer would receive the constant supervision she requires to stay safe.

        78.    The State of Iowa operates two state Resource Centers, one of which includes a

medically fragile unit. This facility, Glenwood Resource Center, could accommodate Jennifer’s

disabilities and high medical needs, but they are currently operating on a waiting list.

        79.    The daily Medicaid rate for Glenwood Resource Center is more than $900 per day,

or approximately $328,500 a year.

        80.    The last calculation for Jennifer’s care is listed in the approved ETP from February

2017, which indicated her annual Medicaid costs were $224,711.90.




                                                 12
      Case 4:19-cv-00141-JAJ-SBJ Document 1 Filed 05/07/19 Page 13 of 15



       81.     Thus, Glenwood Resource Center is significantly more expensive than the cost of

16 hours of nursing care per day that could be provided to Jennifer in her home.

       82.     There is no other available avenue for which to pursue relief, as the Iowa

Administrative Code does not allow for appeals on denials of the ETP and Jennifer’s nursing

services have long been provided through the ETP process.

                                    VI.     LEGAL CLAIMS

       A.      VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

       83.     Jennifer restates and re-pleads paragraphs 1 through 82 as if fully stated herein.

       84.     Jennifer is a “qualified individual with a disability” within the meaning of 42 U.S.C.

§12131(2) because she has a disability that significantly limits her major life activities, meets the

essential eligibility requirements for services under Medicaid and the Intellectual Disability

Waiver, and she is capable of living safely in the community with a reasonable modification to the

program, which limits skilled nursing hours.

       85.     The ADA Title II regulations require public entities to “administer services,

programs, and activities in the most integrated setting appropriate to the needs of the qualified

individuals with disabilities.” 28 CFR §35.130(d).

       86.     The Defendant violated the Americans with Disabilities Act and its implementing

regulations 28 C.F.R. §§ 35.130 by refusing to provide Jennifer with medically necessary nursing

services, which could lead to unnecessary institutionalization.

       87.     Defendant’s refusal to provide medically necessary nursing services threatens

Jennifer’s full integration into the community and her ability to remain at home in violation of the

ADA and its implementing regulations.




                                                 13
      Case 4:19-cv-00141-JAJ-SBJ Document 1 Filed 05/07/19 Page 14 of 15



       B.      VIOLATION OF SECTION 504 OF THE REHABILITATION ACT

       88.     Jennifer restates and re-pleads paragraphs 1 through 87 as if fully stated herein.

       89.     Jennifer is a qualified individual with a disability within the meaning of Section

504 because she has a disability that limits her major life activities and meets the eligibility

requirements for Medicaid and the Intellectual Disability Waiver. 45 C.F.R. §84.3 (j) and (m); 45

C.F.R. § 84.3(1)(4).

       90.     The Rehabilitation Act’s regulations require entities receiving federal financial

assistance to “administer programs and activities in the most integrated setting appropriate to the

needs of qualified handicapped persons.” 28 C.F.R. § 41.51(d).

       91.     Defendant violated Section 504 of the Rehabilitation Act, 29 U.S.C. § 794 and its

implementing regulations 28 C.F.R. 41.51(d) and 45 C.F.R. § 84.4(b)(4) by refusing to provide

Jennifer with medically necessary nursing services, placing her at risk of unnecessary

institutionalization and segregation.

                                VII.    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in her favor

and against Defendant, and award the following relief:

               a. Issue declaratory judgement that Defendant’s actions are in violation of the

                   ADA and Section 504.

               b. Grant permanent injunctive relief enjoining Defendant from denying

                   Plaintiff’s Medicaid services, and require Defendant to reinstate nursing

                   services the Department previously denied.

               c. Award Plaintiff the costs of this action and reasonable attorney’s fees pursuant

                   to 29 U.S.C. § 794a and 42 U.S.C § 12205.



                                                14
Case 4:19-cv-00141-JAJ-SBJ Document 1 Filed 05/07/19 Page 15 of 15



      d. Grant such other relief which the Court deems just and equitable.



                                      /s/ Abhay M. Nadipuram
                                      Abhay M. Nadipuram, AT0011947
                                      Sarah K. Franklin AT0009630
                                      Davis Brown Law Firm
                                      215 10th Street, Suite 1300
                                      Des Moines, IA 50309
                                      Telephone: 515-288-2500
                                      Email: Sarah Franklin@davisbrownlaw.com
                                              AbhayNadipuram@davisbrownlaw.com

                                      /s/ Emily Ehlers
                                      Cyndy Miller, AT0005382
                                      Emily Ehlers, AT0012536
                                      Disability Rights Iowa
                                      400 East Court Avenue, Suite 300
                                      Des Moines, IA 50309
                                      Telephone: 515-278-2502
                                      Email:      eehlers@driowa.org
                                                  cmiller@driowa.org

                                      ATTORNEYS FOR PLAINTIFF



                                                            PROOF OF SERVICE
                                           The undersigned certifies that the foregoing instrument
                                           was served upon all parties to the above cause to each of
                                           the attorneys of record herein at their respective addresses
                                           disclosed on the pleadings on May 7, 2019 by:

                                                      U.S. Mail                  FAX

                                                      Hand Delivered             Email

                                                      Federal Express            Other: CM/ECF




                                           Signature: /s/ Abhay M. Nadipuram




                                      15
